         Case 2:21-mj-01292-LPL Document 4-1 Filed 06/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

              v.                                     Magistrate No. 21-1292
                                                     [UNDER SEAL]
 RANDY FRASINELLI


                                          ORDER


              AND NOW, to wit, this 17th day of June, 2021, upon consideration of the Motion

for Arrest Warrant, heretofore filed by the United States of America, it is hereby ORDERED that

said Motion is GRANTED.

              It is further ORDERED that an Arrest Warrant shall issue for the apprehension of

defendant Randy Frasinelli.

              Bond shall be set by the United States Magistrate Judge.




                                           __________________________________________
                                            HONORABLE MAUREEN P. KELLY
                                            UNITED STATES MAGISTRATE JUDGE
